Citation Nr: 1201920	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified a hearing before a Decision Review Officer in March 2007, and a transcript of this hearing is of record.  

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain records from the Social Security Administration (SSA) and afford the Veteran a VA examination.  The action specified in the September 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran is unable to find or maintain substantially gainful employment due to his service connected disabilities.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service connected disabilities.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connection for posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling, and tinea pedis and onychial mycosis, currently rated as 10 percent disabling.  Additionally, a review of the record shows that the Veteran suffers from a number of non-service connected disabilities, including hypertension and arthritis.  

The record reflects that the Veteran has not worked since 2006.  While the Veteran attributes his unemployability primarily to his mental health problems, he has also complained that his service connected tinea pedis prevents him from wearing work boots or standing for long periods of time.  He has also reported that he has a bad knee which prevents him from working.  

According to an August 2004 VA examination, the Veteran reported that he was self employed as a welder.  He worked out of his back yard and the back of his truck and made about $15,000 per year.  In a March 2005 statement, the Veteran reported that he did not work full time, but only when he feels able to do so.  He estimated that he only worked two or three days per week for three to four hours at a time.  A June 2006 VA treatment note documents that he sometime cannot do his work because of depression and anxiety.  

Statements from the Veteran's spouse and children reflect that the Veteran's PTSD has profoundly affected not only the Veteran's quality of life, but also the lives of his family.  These statement document frequent violent and abusive outbursts by the Veteran, as well as a tendency to isolate himself and difficulty tolerating public settings.  According to a September 2011 statement from one of the Veteran's daughters, his family needs to check on the Veteran periodically to make sure he is eating and not just lying in bed alone.  

A December 2004 treatment record from the Vet Center notes that the Veteran's anger problems lead to difficulties working with and keeping employees and that the Veteran's problems with authority figures related to his military experiences also impair his occupational functioning.  The Veteran's counselor opined that the Veteran is "not psychologically capable of employment."  

In March 2007, the Veteran was afforded a VA psychiatric examination.  The examiner concluded that the Veteran's service connected PTSD would not alone prevent substantially gainful employment.  Specifically, the examiner opined that although the Veteran's psychiatric problems would impair his work performance, "employment would be feasible in a loosely supervised situation requiring little interaction with people."  

However, the examiner did not address the impairment caused by the Veteran's other service connected disability.  

Accordingly, the Veteran was afforded new VA examinations in October 2010.  Following his psychiatric evaluation, the VA examiner concluded that the Veteran's "mental health difficulties would not preclude him from maintaining gainful employment.  However, he may have difficulties working closely with others; his anger struggles may hinder his ability to work along-side co-workers.  Employment may be feasible in a loosely supervised setting with minimal contact with the public."

Following a dermatological examination, the examiner concluded that the Veteran's eczema of the lower extremities does not preclude employment.  The examiner observed only a few healing excoriations on the lower legs with no significant rash, and noted that the Veteran had not been seen by a dermatologist for his condition since 2007.  

Having reviewed the evidence of record, the Board finds that there is evidence both for and against the Veteran's claim.  On one hand, VA examiners in March 2007 and October 2010 appeared to conclude that the Veteran is able to find and maintain substantially gainful employment.  However, on closer examination, both examiners note that employment would be possible only where the Veteran had minimal contact with supervisors, co-workers, and clients.  Indeed, even the October 2010 VA examiner appears ultimately unsure of the Veteran's ability to find and maintain substantially gainful employment, stating, "Employment may be feasible in a loosely supervised setting with minimal contact with the public."(emphasis added).  

The Veteran's representative has persuasively argued that while theoretically there might be some form of employment where the Veteran could have such limited contact with others, in reality it would be difficult to find a job where the Veteran's interactions with others could be sufficiently minimized to accommodate his psychiatric symptoms.  

The counselor treating the Veteran at the Vet Center believed that the Veteran is incapable of gainful employment and it appears that even before the Veteran stopped working altogether, for many years he was able to work only on a part time basis, at least partially due to his depression and anxiety, as well as his interpersonal difficulties.  

The Board has also carefully considered the statements of the Veteran's spouse and children.  The Board finds these statements to be sincere in their depiction of a man who is severely mentally ill and who has struggled with mental illness for many years.  These statements provide evidence in support of the Veteran claim that he is unable to work from those who have been in a position to observe him on a daily basis for decades.  

In conclusion, the Board finds the evidence is at least in equipoise as to whether the Veteran is unable to find and maintain substantially gainful employment due solely to his service connected disabilities.  Accordingly, the benefit of the doubt will be awarded to the Veteran and entitlement to TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




ORDER

A total disability rating based on individual unemployability (TDIU) is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


